Citation Nr: 0901203	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for alcohol and drug 
abuse, claimed as secondary to schizophrenia.

2.  Entitlement to service connection for hepatitis C, 
claimed as secondary to alcohol or drug use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1978. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.

In August 2007, the Board remanded this case for additional 
evidentiary development.  While this case was in remand 
status, the veteran perfected an appeal of a May 2008 rating 
decision denying service connection for drug and alcohol 
abuse.  


FINDINGS OF FACT

1.  Alcohol and drug abuse are not etiologically related to a 
service-connected disability. 

2.  Hepatitis C is not etiologically related to a service-
connected disability. 





CONCLUSIONS OF LAW

1.  Alcohol and drug abuse are not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).

2.  Hepatitis C is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the drug and alcohol abuse claim, the 
originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in October 2007, 
resent to the veteran's current address in December 2007.  
Notice of the type of evidence necessary to establish 
disability ratings and effective dates was sent in a March 
2006 letter.  

With respect to the hepatitis C claim, no additional VCAA 
notice is required because the issue involves a claim that 
cannot be substantiated as a matter of law in view of the 
Board's determination that service connection is not in order 
for drug or alcohol abuse.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security disability records, private treatment 
records, and pertinent VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either of these claims.  The 
Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Alcohol and Drug Abuse

The law and regulations provide that compensation shall not 
be paid if the claimed disability is the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 38 U.S.C.A. §§ 1110, 
1131 do not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability.  
Rather, the law precludes compensation only for (a) primary 
alcohol abuse disabilities, and (b) secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  The Federal Circuit defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.

In light of these provisions, in order for the Board to find 
entitlement to service connection for drug and alcohol abuse 
in this case, it would have to be demonstrated that such drug 
and alcohol abuse is etiologically related to the veteran's 
service-connected schizophrenia, which is his only service-
connected disability.  

The primary evidence with respect to medical nexus comes from 
a VA mental disorders examination conducted in January 2008.  
The examiner stated her opinion that, while the veteran's 
hepatitis C was likely related to his substance dependence, 
it is less likely than not that schizophrenia caused his 
substance dependence.  The examiner reasoned that, although 
it is more common for people to have comorbid psychiatric and 
substance abuse problems, there is no evidence that psychotic 
process leads directly to substance dependence.

There is no medical opinion of record that purports to relate 
the veteran's alcohol or drug abuse to his schizophrenia.  In 
essence, the evidence of such a relationship is centered on 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board acknowledges the assertion of the veteran's 
representative at the hearing that certain mental health 
treatises state that "over 50% of all schizophrenics utilize 
drugs because a hallucinatory voice told them to."  The 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).  

In this case, the Board notes that the veteran's 
representative did not submit an actual document, but recited 
his understanding of the articles cited.  As the 
representative is not a medical professional, this is not 
competent evidence.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Moreover, the medical text evidence referenced is 
not accompanied by the opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between this veteran's service-
connected schizophrenia and his alcohol or drug abuse.  For 
these reasons, the Board finds that, even conceding the 
accuracy of the representative's recounting of the medical 
text evidence, such evidence does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  

The Board also acknowledges the argument raised by the 
veteran's representative in the October 2008 written 
statement that, "[t]he claimant asserts that the injuries 
are a result of numerous parachute jumps in the military."  
This is certainly a novel argument, but includes no competent 
medical opinion to support it.  Moreover, as stated above, to 
obtain service connection for an alcohol or drug abuse 
disability, it must be secondary to, or a symptom of, a 
service-connected disability.  The representative's argument 
does not suggest such a scenario.  The Board finds that the 
opinion of the January 2008 VA examiner is the most 
persuasive evidence with respect to medical nexus.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Hepatitis C

The evidence does not suggest and the veteran does not 
contend that his hepatitis C is directly related to his 
military service.  Service medical records make no reference 
to hepatitis or other liver disease.  The first clinical 
diagnosis of hepatitis C does not appear in the record until 
2004, more than 25 years after discharge.  Although the post-
service medical evidence of record shows that the veteran 
currently has a diagnosis of hepatitis C, a VA physician who 
examined the veteran and reviewed the claims folder in 
January 2008 has opined that the veteran's hepatitis C is 
likely related to his substance dependence.  As discussed 
above, this is not a service-connected disability.  There is 
no medical opinion that conflicts with that of the January 
2008 examiner.  

Indeed, the veteran also concedes that his hepatitis C is 
related to intravenous drug use.  

Because the veteran has not been granted service connection 
for the disorder that caused his hepatitis C, the Board 
concludes that there is no legal basis of entitlement to 
secondary service connection.  The application of the law to 
the facts is dispositive, and the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  


ORDER

Entitlement to service connection for alcohol and drug abuse 
is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


